Citation Nr: 1753790	
Decision Date: 11/24/17    Archive Date: 12/01/17

DOCKET NO.  15-07 156	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1. Entitlement to accrued benefits.

2. Entitlement to Dependency and Indemnity Compensation (DIC) benefits, to include: service connection for the cause of death.

3. Entitlement to death pension benefits.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and J.G. 
ATTORNEY FOR THE BOARD

P. M. Johnson, Counsel


INTRODUCTION

The Veteran had active service from January 1967 to October 1970.  He died in October 2012.  The appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2013 decision of the Department of Veterans Affairs (VA) Pension Management Center in St. Paul, Minnesota.  Jurisdiction is currently with the Regional Office (RO) in Denver, Colorado.
 
The appellant testified before the undersigned at an August 2015 videoconference hearing.  A transcript of the hearing has been associated with the claims file.
  
This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a) (2) (2014).

The issues of entitlement to service connection for the cause of death and entitlement to death pension are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

At the August 2015 Board hearing, prior to the promulgation of a decision in the appeal, the appellant withdrew the appeal of the issue of entitlement to accrued benefits. 


CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal have been met with respect to the issue of entitlement to accrued benefits have been met.  38 U.S.C. § 7105 (b) (2), (d) (5) (2014); 38 C.F.R. § 20.204 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A substantive appeal may be withdrawn at any time before the Board promulgates a decision.  38 C.F.R. § 20.202 (2017).   

Except for appeals withdrawn on the record at a hearing, appeal withdrawals must be in writing. 38 C.F.R. § 20.204 (b). Withdrawal may be made by the appellant or by her authorized representative.  38 C.F.R. § 20.204 (2017). 

During the appellant's videoconference hearing in August 2015, the appellant requested to withdraw the issue of entitlement to accrued benefits; hence, there remain no allegations of errors of fact or law for appellate consideration with respect to this issue.  Accordingly, the Board does not have jurisdiction to review the issue and it is dismissed.


ORDER

The issue of entitlement to accrued benefits is dismissed.


REMAND

Dependency and indemnity compensation (DIC) benefits are payable to the surviving spouse of a veteran if the veteran died from a service-connected disability.  38 U.S.C. § 1310; 38 C.F.R. § 3.5.  In order for service connection for the cause of a veteran's death to be granted, it must be shown that a service-connected disability caused substantially or materially contributed to cause death.  A service-connected disability is one which was incurred in or aggravated by active service, one which may be presumed to have been incurred during such service, or one which was proximately due to or the result of a service-connected disability.  38 U.S.C. § 1310; 38 C.F.R. § 3.312.

A principal cause of death is one which, singly or jointly with some other condition, was the immediate or underlying cause of death or was etiologically related thereto.  38 C.F.R. § 3.312 (b).  A contributory cause of death is one which contributed substantially or materially to cause death, or aided or lent assistance to the production of death.  See 38 C.F.R. § 3.312(c).

At the time of the Veteran's death, he was not service-connected for any disability.
Nevertheless, the appellant may establish service connection for the cause of the Veteran's death when all of the evidence, including that pertinent to service, establishes that the disability was incurred in service.  Combee v. Brown, 34 F. 3d. 1039 (Fed. Cir. 1994).  

The Veteran's primary cause of death has been diagnosed as sepsis due to acute renal failure and metabolic acidosis.  Metastatic esophageal cancer was a contributory cause of death.  

During the August 2015  Board hearing, the appellant stated that the Veteran performed duties as a jet engine mechanic during his time in service and that the Veteran had reported to her a history of occasionally inhaling jet fuel.  The appellant stated that she believed this chemical exposure was responsible for causing the Veteran's esophageal cancer that has been found to have contributed to his death.  The Veteran's DD-214 confirms that the Veteran's Military Occupational Specialty was an aircraft mechanic and supports the Veteran's reported history of exposure to jet fuel during his period of active service.  No other evidence regarding the etiology of the Veteran's esophageal cancer is of record.  VA is obliged to obtain a medical opinion in a cause of death claim when necessary to assist a claimant in substantiating the claim. 38 U.S.C. § 5103A  (a); DeLaRosa v. Peake, 515 F.3d 1319 (Fed. Cir. 2008).

With regard to the appellant's claim for death pension, the Board notes that she has been denied on the basis that her income for VA purposes exceeded the maximum allowable pension rate.  VA law, however, allows an applicant for pension to deduct unreimbursed medical expenses from an individual's countable income.  Unreimbursed medical expenses in excess of five percent of the Maximum Annual Pension Rate (MAPR), which have been paid, may be excluded from an individual's income for the same 12-month annualization period to the extent they were paid. See 38 C.F.R. § 3.272 (g)(2)(iii).  In order to be excluded from income, these medical expenses must be paid during the time period at issue, regardless of when they were incurred.  In addition, they must be out-of-pocket expenses, for which the surviving spouse received no reimbursement, such as through an insurance company.  However, medical insurance premiums themselves, as well as the Medicare deduction, may be applied to reduce countable income. 

The Board notes that in September 2017 the appellant stated that she had recently been diagnosed with breast cancer and that "I know the treatments are going to be expensive."  If the appellant's treatment for any medical condition has resulted in unreimbursed medical expenses, the Board encourages the appellant to submit evidence of these expenses, which may reduce her income countable income and entitle her to death pension.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Send the appellant a letter requesting that she provide evidence of any unreimbursed medical expenses since 2012.

2. Undertake appropriate efforts to obtain a VA medical opinion from an appropriate physician regarding the etiology of the Veteran's metastatic esophageal cancer.  The entire claims file and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated.

The examiner is asked to opine whether it is  at least as likely as not (50 percent probability or more) that the Veteran's esophageal cancer had its onset in service, is related to the Veteran's reported exposure to jet fuel during service, or was otherwise the result of a disease or injury in service?

The examiner should note that the appellant is competent and deemed credible to report that her husband reported occasionally "smelling" fumes of jet fuel during his period of service as an aircraft mechanic from January 1967 to October 1970.  

The examiner must provide a complete rationale for any opinions provided.  

3. After completing the development indicated above and any other appropriate development, the AOJ should readjudicate the appellant's claims in light of all of the evidence of record.  If any benefit sought on appeal remains denied, the appellant should be furnished a fully responsive supplemental statement of the case and afforded a reasonable opportunity for response.
 
The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2014).


______________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


